Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application GB 1511316 filed on 6/29/15.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

DETAILED ACTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21, 25, 27-31, 34, 36, 38-40 are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claims 1, 5, 7 of U.S. Patent No:.11,080,538 (hereinafter ‘538) in view of SCRINIVASAN (US Pub. No.: 2015-0065036). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent. Claims 21, 25, 30, 34, 36, 40 are rejected in view of Claim 1 of ‘538.  Claims 27, 28, 29 are rejected in view of Claims 1 and 7 of ‘538. Claims 31, 38, 39 are rejected in view of Claims 1 and 5 of ‘538.  Although the conflicting claims do not recite identical language, they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claims 21, 34, 40, ‘538 does not claim but SCRINIVASAN discloses a determination that the first report and the second report identify a related hazard (Figs. 1-4 several vehicles at a hazard site each report announce an incident at the event site [0014-0015] [0019] [0022] [0030-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a determination that the first report and the second report identify a related hazard as taught by SCRINIVASAN into the system of ‘538 because of the benefit taught by SCRINIVASAN to disclose ensuring first and second reports are directed towards a related hazard whereby ‘538 claims first and second reports and would benefit from specifying and ensuring both are related to same hazard to provide a meaningful analysis for a detected hazard event.

Claims 21, 25, 27-31, 34, 36, 38-40 are rejected under the judicially created doctrine of non-statutory obviousness-type double patenting as being unpatentable over Claims 1, 5, 7 of U.S. Patent No:.10,699, (hereinafter ‘138) in view of SCRINIVASAN (US Pub. No.: 2015-0065036). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent. Claims 21, 25, 30, 34, 36, 40 are rejected in view of Claim 1 of ‘138.  Claims 27, 28, 29 are rejected in view of Claims 1 and 7 of ‘138. Claims 31, 38, 39 are rejected in view of Claims 1 and 5 of ‘138.  Although the conflicting claims do not recite identical language, they are not patentably distinct from one another because they claim the same invention, except for the following:

As per Claims 21, 34, 40, ‘138 does not claim but SCRINIVASAN discloses a determination that the first report and the second report identify a related hazard (Figs. 1-4 several vehicles at a hazard site each report announce an incident at the event site [0014-0015] [0019] [0022] [0030-0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a determination that the first report and the second report identify a related hazard as taught by SCRINIVASAN into the system of ‘138 because of the benefit taught by SCRINIVASAN to disclose ensuring first and second reports are directed towards a related hazard whereby ‘138 also claims first and second reports and would benefit from specifying and ensuring both are related to same hazard to provide a meaningful analysis for a detected hazard event
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (SCRINIVASAN, US 2015-0065036; MOELLER, US 2016-0371077; DELONG, US Patent 8,700,434) does not teach nor suggest in detail the limitations: 
“A system for processing reports received from vehicles, the system including a server operable to: receive a first report from a first vehicle, the first report generated by the first vehicle for a first hazard detected by the first vehicle; receive a second report from a second vehicle, the second report generated by the second vehicle for a second hazard detected by the second vehicle; analyze the first report and the second report to make a determination that the first report and the second report identify a related hazard; aggregate the first report and the second report into a consolidated report based on the determination that the first report and the second report identify a related hazard; and process the consolidated report to identify a contributing factor to the related hazard”

           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record SCRINIVASAN, MOELLER or DELONG do not specifically teach consolidating two separate and distinct vehicle hazard reports directed towards the same hazard event. The references are also silent as to determining and generating a report for the contributing factor to both vehicles of the related hazard as presented by the Applicant.  
SCRINIVASAN generates and processes reporting received from several vehicles as first and second reports via a navigation system whereby a hazard report is generated after detecting a general hazard in an environment of vehicles and processing a single report to identify a root cause and contributing factor to one vehicle of the related general hazard.  
MOELLER is prior art from an updated search that disclose report consolidation from two separate vehicle reports for two different vehicles relating to general vehicle data only and is silent as to detecting or reporting hazards.  DELONG, from the updated search, teaches generating one report to determine which of two vehicles is at fault in the related same hazard event.  DELONG does not determine contributing factors or perform report consolidation or process separate reports.   
The closest NPL from an updated search NIELSEN (NIELSEN, “Robots, systems, and methods for hazard evaluation and visualization” 2013) mentions broadly using images to help ascertain hazards but is silent to the specificity of multiple reports from several navigational systems to achieve an aggregate report in determining a root cause and contributing factor.
Whereby Applicant’s invention claims a system for processing reports received from vehicles that includes receiving a first report from a first vehicle, the first report generated by the first vehicle for a first hazard detected by the first vehicle and receiving a second report from a second vehicle, the second report generated by the second vehicle for a second hazard detected by the second vehicle.  The claims also recite analyzing the first and second reports to determine that these reports identify a related hazard, aggregating these reports into a consolidated report based on the determination that the first report and the second report identify a related hazard, and processing the consolidated report to identify a contributing factor to the related hazard.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 21-40 are allowed, but for any double patenting rejection contained herein.
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481